Citation Nr: 0423428	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-16 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hypertensive heart 
disease as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1967 and from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In his substantive appeal dated in August 2000, the veteran 
requested a hearing before the Board.  In a letter dated in 
January 2002, the Board informed the veteran that his hearing 
was scheduled for March 4, 2002.  In a letter received by the 
RO in March 2002, the veteran's representative advised that 
the veteran canceled the hearing.

In June 2002, the Board remanded the case to the RO for 
additional development, to include issuance of a statement of 
the case (SOC) as concerned the issue of entitlement to an 
earlier effective date for the grant of service connection 
for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued the SOC in August 2002, and there is no record 
in the case file that it was returned as undelivered.  The 
Board notes no record in the case file of the veteran having 
submitted a substantive appeal in response to the SOC.  Thus, 
the Board does not have jurisdiction of the issue and the 
appeal is limited to the issues set forth on the title page.

As noted, the Board remanded the case to the RO in June 2002 
for additional development, to include appropriate medical 
examinations.  The RO completed the additional development 
and returned the case to the Board for further appellate 
review.  The veteran's representative submitted additional 
argument on his behalf in July 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in November 1999.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).  Thus, the VCAA applies to the veteran's claim.

In a letter dated in June 2001 (letter), the RO purported to 
inform the veteran of the VCAA and VA's obligations under the 
act.  The Board notes, however, that upon careful review, the 
letter specifically excludes service connection claims 
secondary to any service-connected issues, or the issues on 
appeal, which would include the issues of this case.  The 
letter is the only VCAA notice letter noted by the Board in 
the case file.  Consequently, the veteran has not received 
the statutorily required notice as concerns his claims for 
entitlement to service connection for hypertension and for 
heart disease, both as secondary to service-connected PTSD.  
This procedural deficiency can be remedied while the case is 
undergoing other remand development.

The June 2002 remand requested an examination to clarify what 
appeared to be conflicting diagnoses or rationale as concerns 
the issue of whether the veteran's hypertension is due to his 
PTSD.  The July 2002 VA examination report reflects that the 
examiner diagnosed that the veteran as having hypertension 
with mild hypertensive cardiovascular disease.  The examiner 
observed that the veteran has no coronary disease at this 
time, "so, there is no relationship between PTSD and 
hypertension . . . ."  While the examiner's comments in 
their entirety appear to reflect an opinion that the 
veteran's hypertensive cardiovascular disease is not due to 
his PTSD, the report does not explicitly reflect such a 
definitive opinion.  Therefore, the Board will seek 
clarification from the examiner.

The examiner at the July 2002 examination specifically opined 
that there is no relationship between the veteran's PTSD and 
his hypertension, except that the PTSD "may aggravate" the 
veteran's hypertension.  The examiner also observed that "it 
is likely" that the that there is no relationship between 
the service-connected PTSD and hypertension and heart disease 
in the veteran, but that PTSD and panic attacks may 
contribute to some increase in the hypertension.  It is 
unclear from this opinion whether there is "aggravation" 
(i.e. a permanent worsening) or whether these episodes are 
acute exacerbations when the veteran is upset.  To qualify 
for service connection there would need to be true 
"aggravation."

The veteran's representative asserts that the examiner's use 
of the term, "may" violated the Board's Remand order, in 
that it did not answer the salient question, and therefore 
failed to comply with the remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Board does not necessarily 
read the July 2002 examination report as narrowly as does the 
veteran's representative, but the ultimate determination must 
await further clarification on another facet of the issue.

The applicable legal standard, as articulated by the Court of 
Appeals For Veterans Claims, requires that, even if a non-
service-connected disorder or disability is not caused by a 
service-connected condition, the extent to which the non-
service-connected disorder or disability may be aggravated by 
the service-connected condition is subject to service 
connection.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Therefore, the Board requires clarification as to the nature 
and extent to which the veteran's PTSD may aggravate his 
hypertension.


Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice for 
secondary service connection claims and 
assistance.  In addition to the other 
required information, the letter should 
indicate whether the RO intends to obtain 
any additional information.  Further, the 
veteran must be specifically informed as 
to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  He should also be instructed to 
submit "all information he has" 
regarding these claims.  See 38 C.F.R. 
§ 3.159.

2.  After the above is completed, the RO 
should obtain any treatment records 
related to the veteran's hypertension 
and hypertensive cardiovascular disease 
generated since the last supplemental 
SOC (SSOC).  The appellant's assistance 
in identifying and obtaining  these 
records should be solicited as needed.

3.  After the above is completed, the RO 
shall return the entire case file to the 
examiner who conducted the July 2002 
heart and hypertension examination and 
ask clarification of the opinion 
expressed in the July 2002 examination 
report.  Specifically request the 
examiner to comment on the literature 
cited in the VA psychologist's October 
2000 letter.  Request the examiner to 
please render a definitive opinion on 
whether it is as likely as not 
(probability of at least 50 percent) 
that the veteran's mild hypertensive 
cardiovascular disease is aggravated by 
his PTSD.  As concerns the veteran's 
hypertension, request the examiner to 
clarify the extent to which the 
veteran's hypertension may be 
"aggravated" by his PTSD.  
Specifically, by "aggravate," did the 
examiner opine that the veteran's blood 
pressure is occasionally elevated due to 
his PTSD or is permanently made worse by 
his PTSD.  That is, are these acute 
episodes, or is the underlying pathology 
permanently worsened by these episodes.  
Request the examiner to provide a 
detailed explanation for any opinion 
rendered.  If the examiner is unable to 
render an opinion, please state that 
fact for the record.  If the examiner 
who conducted the July 2002 examination 
is unavailable, please arrange for 
another examiner to review the case 
file.  If for some reason it is deemed 
necessary to examine the veteran in 
order for an opinion to be entered, such 
examination should be scheduled.

After all of the above is completed, the RO shall review all 
of the evidence obtained since the SSOC in light of all the 
other evidence of record.  To the extent that any benefit 
sought on appeal remains denied, issue the veteran a SSOC 
and, if all is in order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



